                        -
                                                                                                                                                  -



     AO   442 (Rev. 11/11)    ArestW



                                                               STATES DISTRICT COURT
            £Lc             )                                             for the
                                                                                                                                      16              :




                                                                Western District of Texas

                            United States of America
                                        V.

                                                                           )          Case No.   SA19CR524(2)OLG
                             FREDERICK BROWN
                                                                           )

                                                                           )

                                                                           )

                                                                           )
                                     Defendant


                                                             ARREST WARRANT
 To:          Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name ofperson to be arrested)              .                        FREDERICK BROWN
 who is accused of an offense or violation based on the following document filed with the court:

l' Indictment                    3    Superseding Indictment      3   Information       3   Superseding Information               3    Complaint
0      probation Violation Petition              3   Supervised Release Violation Petition        0 Violation Notice 0                 Order of the Court
This offense is briefly described as follows:
     18:1349- Conspiracy to Commit Wire Fraud
     18:1343 and 2 - Wire Fraud
     18:1956 - Conspiracy to Commit Money Laundering
     18:1 028A - Aggravated Identity Theft




                                                                                       C7
Date:             07/23/2019
                                                                                                  Issuing officer's signature

City and state:               San Antonio, TX                                                Rosanne M. Garza, Deputy Clerk
                                                                                                    Printed name and title

                                                                        Return
             This warrant was received on (date)          7/26/2019            and the person was arrested on (date)                  8/13/20 19
at   (city and state)

                                                                                                                Digitally signed by
                                                                                 CLARK.TEDDV.F.1 455956990      CLARK.TEDDY.F.1455956990
Date:         8/16/2019                                                                                         Date: 201 9.081 611:01:58 -0400

                                                                                                 Arresting officer's signature

                                                                                    Teddy Clark, Special Agent
                                                                                                    Printed name and title
